DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-8 are pending.
Claim 8 is withdrawn from further consideration as being directed to a non-elected invention.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election of Group I, claims 1-7 in the reply filed on 1 December 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 December 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-grant Publication 2005/0269717 to Ohashi et al. cited in Information Disclosure Statement filed 5 February 2021 (herein Ohashi).
Regarding claim 1, Ohashi teaches a pressure sensitive adhesive sheet used in producing a semiconductor chip comprising a rigid substrate corresponding to the base recited in the instant claims, a vibration relaxation layer corresponding to the buffer layer recited in the instant claims provided on one face of the rigid substrate and a pressure sensitive adhesive layer corresponding to the pressure sensitive adhesive layer recited in the instant claims provided on the other face of the rigid substrate (abstract).  Ohashi teaches that the rigid substrate has a Young’s modulus of 1000 to 30,000 MPa (paragraph 0026) wherein the Young’s modulus is measured at 23°C (paragraph 0074).  Ohashi teaches that the vibration relaxation layer is formed from a film made of a resin that can be a cured film of a curable resin or a thermoplastic resin (paragraph 0030).  Ohashi teaches that the curable resin comprises a urethane acrylate oligomer obtained by allowing a polyester or polyether polyol react with a polyisocyanate such as diphenylmethane-4,4’-diisocyante and then reacting the resulting urethane prepolymer with a hydroxyl group-containing acrylate or methacrylate such as 2-hydroxyethyl (meth)acrylate, 2-hydroxypropyl (meth)acrylate, and polyethylene glycol (meth)acrylate (paragraph 0032) to end up with a urethane acrylate oligomer with a molecular weight of 1,000 to 50,000 (paragraph 0033).  Ohashi teaches that the urethane acrylate oligomer is diluted in a photopolymerizable monomer (paragraph 0034) that can be a polyfunctional (meth)acrylate (paragraph 0035) in an amount of 5 to 900 parts by weight per 100 parts by weight of oligomer (paragraph 0036).  Examiner notes that the curable resin of Ohashi is substantially similar to the curable resin disclosed in 
Regarding claim 3, Ohashi teaches all the limitations of claim 1 as discussed above.
As discussed above, Ohashi teaches a vibration relaxation layer that can be formed from substantially the same composition as the claimed buffer layer.  Therefore, one of ordinary skill in the art would reasonably expect the vibration relaxation layer of Ohashi to have substantially the same properties as the claimed invention.
Regarding claims 4 and 5, Ohashi teaches all the limitations of claim 1 as discussed above.
As discussed above, Ohashi teaches that the vibration relaxation layer can be formed from a urethane acrylate oligomer and a photopolymerizable monomer that can be a polyfunctional (meth)acrylate (paragraphs 0032 and 0034-0035).
Regarding claim 6, Ohashi teaches all the limitations of claim 1 as discussed above.
As discussed above, Ohashi teaches that the vibration relaxation layer can be formed from a thermoplastic resin (paragraph 0030) that can be a polyolefin (paragraph 0041).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2005/0269717 to Ohashi et al. cited in Information Disclosure Statement filed 5 February 2021 (herein Ohashi) as applied to claim 1 above.
Regarding claim 2, Ohashi teaches all the limitations of claim 1 as discussed above.
Ohashi teaches that the vibration relaxation layer has a maximum value of tan δ at a temperature of -5°C to 120°C of 0.5 or more (paragraph 0028) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 7, Ohashi teaches all the limitations of claim 1 as discussed above.
Ohashi teaches that the pressure sensitive adhesive layer has a thickness of 10 to 500 µm (paragraph 0053) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.